Kupferman, J. P.,
dissents in a memorandum as follows: I dissent and would affirm.
I disagree with the majority’s finding that "[t]he proof of guilt against defendant in this brutal gang murder of Alberto Marrero * * * was far from overwhelming.”
Israel Rivera testified that following the striking and stabbing of the victim, Alberto Marrero, by the other members of the gang, he drove defendant-appellant back to the schoolyard where the victim lay. Rivera testified as follows:

"Question: Did Ray tell you at any time that night that he thought that Alberto may still be alive?

"Answer: When we went around in the car, when we went around the park, that’s when he said it. When we went around, that’s when he went to check.” (Emphasis added.)
According to Rivera, defendant-appellant went alone into the alleyway, carrying a weapon consisting of a knife and a stick. He returned to the car, five to 10 minutes later. In response to the prosecutor’s question, "What did he say?”, Rivera testified: "When he came back, when he came back from there to here, when he went into the car, that’s when— that he went from there to here, that’s when he said, ’Now, I am sure that he is dead. ’ ” (Emphasis added.)
The other key prosecution witness, Charles Betancourt, testified that defendant-appellant told him he had killed Marrero. Although there are disparities in Betancourt’s later testimony concerning Vadell’s involvement therein, the credibility of both Betancourt and Rivera was properly left to the determination of the jury. (See, People v Samuels, 68 AD2d 663, 666, affd 50 NY2d 1035, cert denied 449 US 984.) The weight afforded their testimony led the jury to reach a verdict of guilty. Furthermore, as the majority notes, many of the prosecutor’s questions to Betancourt concerning his conversation with defendant’s wife were objected to, and those objections were sustained by the court.
In applying a harmless error analysis (People v Crimmins, 36 NY2d 230), I do not reach the same conclusion as the majority. Notwithstanding the errors found by the majority to require a reversal, the "quantum and nature of proof of the defendant’s guilt” would have led the jury to the same result. (People v Crimmins, supra, at p 240.)
In writing for the Court of Appeals in Crimmins (supra, at p 241), Judge Jones stated that "it does not follow that an *714otherwise guilty defendant is entitled to a reversal whenever error has crept into his trial.” The prosecutorial misconduct which occurred did not substantially prejudice defendant receiving a fair trial. (CPL 470.05 [1]; People v Galloway, 54 NY2d 396, 401.)